By the Court, Bronson, J.
On a question of venue, we look to the county in which the witnesses reside, rather than the distance they will have to travel; and if under any circumstances the distance should be allowed to control, the difference in the amount of travel in this case is too “inconsiderable to affect the question. As a general rule, the convenience of witnesses will be best consulted by having the trial in the county where they reside. ' That course will be less likely to disturb their social and business relations, than calling them into a foreign county.
Motion granted.